         Case 1:18-cr-00472-KPF Document 98 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              18 Cr. 472 (KPF)

MICHAEL VILLANUEVA,                                      ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      It is hereby ORDERED that the U.S. Marshals are to transport and

release Defendant Michael Villanueva, USM#: 85922-054, to the custody of the

United States Probation Office at the Hon. Charles L. Brieant Jr. Federal

Building & U.S. Courthouse, 300 Quarropas Street, White Plains, NY, before

10:00 a.m. on Monday, April 12, 2021. The Probation Office is to facilitate the

transfer of the Defendant to the Daytop Cape Road facility for his registration

in its residential treatment program, for a minimum of 90 days.

      SO ORDERED.

Dated:      April 9, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
